DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a tailgate or a trunk lid (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Regarding claim 9, “sheet-metal” (line 3) needs to be changed to be similar with the specification --sheet metal--. See same deficiency in claim 10 (line 2).
Regarding claim 11, “tailgate” (line 11) is not mentioned in the specification.
Regarding claim 20, “wave-guide channel” (lines 2-3) needs to be changed to be similar with the specification --waveguide channel--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“at least one second foil” (line 2) is not clear since claim 14 depends from claim 1 and “at least one foil” is not claimed. 
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The recitations of the specific features of an adjustment assembly for use in a vehicle in claim 1 including especially the construction of at least one ultrasonic receiver non-visibly provided in a region of a through opening defined by the adjustable part is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of a method of detecting an obstacle in an adjustment path of an adjustable part provided on a vehicle and configured to be adjusted along an adjustment path between a completely closed position and a maximally open position wherein when the adjustable part is in the completely closed position, the adjustable part closes a body opening and when the adjustable part is in a maximally open position with respect to the vehicle the body opening is accessible in claim 16 including especially the construction of receiving the ultrasonic waves via at least one ultrasonic receiver non-visibly provided on the adjustable part is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of an adjustment assembly for use in a vehicle in claim 19 including especially the construction of at least a portion of the adjustable part defines an opening extending between the outer side and the inner side and an ultrasonic receiver disposed on the inner side of the adjustable part and configured to receive the ultrasonic waves reflected from the obstacle through the opening is not taught nor is fairly suggested by the prior art of record.	
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other adjustment assembly for use in a vehicle similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612